Case: 1:66-cv-01459 Document #: 822 Filed: 01/18/19 Page 1 of 1 PagelD #:11124

U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form

 

Case Title: Dorothy Gautreaux, et al. v. Case Number: 66 C 1459
Chicago Housing Authority, et al.

An appearance is hereby filed by the undersigned as attorney for:
Defendant Chicago Housing Authority (CHA)

Attorney name (type or print): James L. Bebley
Firm: Chicago Housing Authority

Street address: 60 E. Van Buren Street, 12th Floor
City/State/Zip: Chicago, IL 60605

Bar ID Number: 6191669 Telephone Number: 312-913-7116
(See item 3 in instructions)

Email Address: Jbebley@thecha.org

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Are you acting as lead counsel in this case? Yes |¥|No
_Are-you-acting-as-local.counsel_in-this-case? —_____— Yes [ZLNo- —

Are you a member of the court's trial bar? Yes |Y| No

If this case reaches trial, will you act as the trial attorney? Yes |/| No

If this is a criminal case, check your status. Retained Counsel

 

 

 

 

Appointed Counsel
If appointed counsel, are you

 

 

Federal Defender
CJA Panel Attorney

 

 

 

 

 

 

In order to appear before this Court an attorney must either be a member in good standing of this Court's
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on January 18, 2019

Attorney signature: | S/_James L. Bebley
(Use electronic signature if the appearance form is filed electronically.)

Revised 8/1/2015
